Citation Nr: 1412582	
Decision Date: 03/25/14    Archive Date: 04/02/14

DOCKET NO.  07-15 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUES

1.  Entitlement to service connection for temporomandibular joint (TMJ) syndrome.

2.  Entitlement to service connection for a respiratory disability.  

3,  Entitlement to service connection for bilateral foot disabilities, to include residuals of a broken foot.

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Fitch, Counsel

INTRODUCTION

The Veteran had active military service from June 1981 to June 1985, and from January 2004 to March 2005.  He also had service in the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from  a September 2005 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in White River Junction, Vermont, that denied service connection for tinnitus, right elbow pain TMJ, vision problems, anal pain, breathing problems, bilateral hearing loss, low back pain, and a broken foot.  

In February 2011, the Board granted entitlement to service connection for tinnitus and denied service connection for right elbow pain.  The issues of service connection for TMJ, vision problems, anal pain, a respiratory disability, low back pain, bilateral hearing loss, and foot disabilities were remanded for further development. 

In May 2012, the RO granted entitlement to service connection for lumbar degenerative disc disease, claimed as low back pain, and service connection for hemorrhoids, claimed as anal pain.  The remaining issues were returned to the Board for further review.

In March 2013, the Board denied claims of service connection for bilateral hearing loss and a vision disability, to include valsalva retinopathy and
refractive error.   The remaining issues were remanded for additional development.  

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record. 

The issue of entitlement to service connection for a respiratory disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington DC.

FINDINGS OF FACT

1.  A bilateral foot disability, to include pes cavus, has been shown to be a congenital defect that was not aggravated beyond the natural progression of the condition.  

2.  TMJ has been shown to have clearly and unmistakably existed prior to service and was clearly and unmistakably not aggravated beyond its natural progression by active military service.

CONCLUSIONS OF LAW

1.  The criteria for an award of service connection for a bilateral foot disability, to include pes cavus, have not been met.  38 U.S.C.A. §§ 1110, 1111, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309 (2013); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

2.  The criteria for an award of service connection for TMJ have not been met.  38 U.S.C.A. §§ 1110, 1111, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309 (2013); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA.

In May 2005 and March 2011 letters, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159(b) (2013).  The RO notified the Veteran of: information and evidence necessary to substantiate the claim at issue; information and evidence that VA would seek to provide; and information and evidence that the he was expected to provide.  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Board acknowledges that, in the present case complete notice was not issued
prior to the adverse determination on appeal.  However, the March 2011 letter was fully compliant and the claims were thereafter readjudicated in May 2012.  Accordingly, any timing deficiency has here been appropriately cured.  Mayfield v Nicholson, 444 F.3d 1328 (Fed Cir 2006).  Therefore, no further development is required with respect to the duty to notify.

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2013).  VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits decided herein in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2013).  Relevant service treatment and other medical records have been associated with the claims file.  The Veteran was also afforded VA examinations which, taken together, are fully adequate to adjudicate the claims decided herein.  In this regard, the Board notes that the examiners indicated that the Veteran's claims file was reviewed and the basis for the opinions offered were fully explained.  

This matter was remanded in March 2013, in part to determine all dates of active duty for training and inactive duty training for the Veteran's National Guard service, and for additional VA examination.  The examinations were completed with respect to the claims adjudicated herein.  The requested development with respect to the National Guard records was not completed, but based on the VA examiner's opinions that the Veteran's diagnosed pes cavus was a congenital defect that was not aggravated beyond the natural progression of the condition, and that the Veteran's TMJ clearly both preexisted and was not aggravated by military service, the Board finds that a review of the Veteran's National Guard records is not required in order to adjudicate the claims decided herein.  As such, any lack of substantial compliance with the terms of the Board's remand directives is not prejudicial error.  

II.  Analysis.

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  

Service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999).  

Service connection may also be granted for listed chronic diseases when the disease is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Under § 3.303(b), an alternative method of establishing the second and/or third elements of service connection for a listed chronic disease is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a)).  The disabilities at issue in this appeal are not a listed chronic disease.

In this regard, the Board notes that lay persons may provide evidence of diagnosis and nexus under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

In general, service connection may not be granted for congenital or developmental defects, as they are not considered a disease or injury for the purpose of service connection.  See 38 C.F.R. § 3.303(c), 4.9.  However, service connection may be granted for a congenital or hereditary disease, as opposed to a defect, where the disease first manifested during service (incurrence), or where it preexisted service but was worsened beyond its normal progression as a result of service (aggravation).  See Quirin v. Shinseki, 22 Vet. App. 390, 394 (2009) (discussing VAOPGCPREC 82-90); Monroe v. Brown, 4 Vet. App. 513, 151 (1993).  For VA purposes, a "defect" is defined as a structural or inherent abnormality or condition which is more or less stationary in nature, and is generally incapable of improvement or deterioration.  In contrast, a "disease" is capable of improvement or deterioration.  In addition, service connection may be granted for any additional disability that results where a congenital or developmental defect is subject to, or aggravated by, a superimposed disease or injury.  See VAOPGCPREC 82-90 (July 18, 1990); VAOPGCPREC 67-90 (July 18, 1990).  

In this regard, the Board notes that when no preexisting medical condition is noted upon entry into service, a Veteran is presumed to have been sound upon entry.  38 U.S.C.A. § 1111 (West 2002); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The presumption of soundness applies if a Veteran's congenital disease is not noted at entry.  See Quirin, 22 Vet. App. at 396-97; Monroe, 4 Vet. App. at 515.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the disability was both preexisting and not aggravated by service.  Wagner, 370 F.3d at 1096; Bagby, 1 Vet. App. at 227.  Accordingly, "[o]nce the presumption of soundness applies, the burden of proof remains with the Secretary on both the preexisting and the aggravation prong; it never shifts back to the claimant.  In particular, even when there is clear and unmistakable evidence of preexistence, the claimant need not produce any evidence of aggravation in order to prevail under the aggravation prong of the presumption of soundness ... the burden is not on the claimant to show that his disability increased in severity; rather, it is on VA to establish by clear and unmistakable evidence that it did not or that any increase was due to the natural progress of the disease."  Horn v. Shinseki, 25 Vet. App. 231, 235 (2012).  This burden must be met by affirmative evidence demonstrating that there was no aggravation.  See Id.  The burden is not met by finding that the record contains insufficient evidence of aggravation.  See Id.

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, reasonable doubt will be resolved in each such issue in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  An appellant need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the evidence must preponderate against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Alemany v. Brown, 9 Vet. App. 518 (1996).

With respect to the Veteran's foot claim, in-service complaints are reflected
in the record.  An LOD dated November 15, 2004 indicated foot pain while at Fort Dix, New Jersey.  Apparently, the Veteran rolled an ankle breaking 2nd or 5th metatarsal.  An earlier note, dated February 27, 2004 indicated foot pain.  The Veteran foot problems were noted to have begun around 1997.  

The Veteran was afforded a VA examination in connection with his claim in July 2005.  The examiner indicated that the claims file was available and reviewed in connection with the examination and report.  The examiner noted that the Veteran had ongoing foot problems and that he was seeing VA podiatry.  The Veteran indicated long-term problem for more than 10 years due to high arches.  He walked with his feet at 45 degrees, toes out.  The Veteran had never worn prescribed orthotics in the past, using over-the-counter inserts only.  He was treated at podiatry, White River Junction, for orthotics and special shoes.  The Veteran had complaints of pain from the knees down, or the feet up at times, with burning sensation.  

Objectively, there was a stress fracture of the 5th metatarsal in Iraq in April or May 2004.  The Veteran indicated that he felt something give at the time.  The examiner found no specific indication as to which bone was broken, but that a note in November 2004 reported consolidation and good alignment of the old fracture.  After examination, the Veteran was diagnosed with chronic foot pain, history of fracture distal 5th metatarsal (April-May of 2004) which the examiner indicated had resolved, mild distal fasciitis (feet) bilaterally, left greater than right (orthotics and shoes pending through VA podiatry) which the examiner indicated was long-standing but aggravated by the long hours on his feet (Iraq), and mild pes cavus (high arches) bilaterally. 

In September 2005, the RO denied service connection for bilateral foot disability because there was no evidence of permanent residuals or a chronic disability.  The Board in in February 2011, however, found that a new VA examination was warranted in order to clarify diagnoses rendered at the July 2005 VA examination.  The examiner was also asked to address the etiology of any diagnoses rendered, to include whether there was in-service aggravation of a preexisting condition.

An examination was afforded in May 2011.  The examiner indicated that the claims file had been reviewed in connection with the examination and report.  The Veteran reported long term issues with his feet due to high arches since childhood.  His medical history was noted, to include his in-service treatment.  He was diagnosed with pes cavus, well healed metatarsal fracture of the left foot.  The Veteran's condition was found to be congenital.  The examiner stated that the Veteran's pes cavus may predispose him to injury such as the metatarsal fracture of the left foot that occurred in service, but indicated that the records were not clear as to which specific bone was fractured.  He noted that the latest x-rays indicate that the bones healed without issue.  The examiner then opined that the Veteran s foot deformity of pes cavus was at least as likely as not related to the Veteran's military service resulting in the broken metatarsal bone.  However, because the examiner's opinion with respect to the claim did not address questions concerning congenital deformities, the Board, in March 2013, determined that additional opinion was needed.

The Veteran was again afforded a VA examination dated in September 2013.  After review of the Veteran medical records, delineated in the report, the examiner found that the Veteran's diagnosed pes cavus was a developmental defect that had not been aggravated beyond the natural progression of the disorder.  The examiner explained his findings as follows:

The Veteran had active military service from June 1981-June 1985 and January 2004-March 2005.  He also served in the National Guard. Veteran states that he had been dealing with high arches since childhood but was not officially diagnosed with Pes Cavus until 1997.

In my opinion, the Veteran does have bilateral Pes Cavus as
indicated on lateral view x-rays as of May 2011.  These showed
the increase calcaneal inclination ankle, decreased talar
declination ankle, bullet hole sinus tarsi appearance and
posteriorly placed Cyma line.  In my opinion, this would be
considered to be a developmental defect.  This is based on the
exclusion history or evidence of any congenital or hereditary
disease i.e. Charcot Marie Tooth disease, Cerebral Palsy,
muscular dystrophy, congenital syphilis, spinal cord injuries
or hereditary nerve disease.

The Veteran's current bilateral foot disability was subjected to a
stress fracture of the left fourth metatarsal and was treated
at Christopher Allen Golby Clinic Victory South, Baghdad, IRAQ
June 29, 2004.  He states that this occurred after walking over
crushed stones and he felt a sharp pain in his left foot arch. 
He was treated with light duty, crutches and CMO.  March 2005
follow up at WRJ VAMC noted complete consolidation of fracture
of the left fourth metatarsal.  It would be expected that if
the injury had caused additional disability there would be
more evidence of degenerative changes on the post-injury x-ray
such as decreased joint spaces of the metatarsal phalangeal
joint of the left fourth metatarsal bone.  In my opinion, the
increase in severity was due to the natural progression of the
disorder.

The four major progressive changes seen with the pes cavus
foot type are dorsal contraction of the digits, plantar flexion
of the metatarsals, relative dorsiflexion of the forefoot on
the rear foot due to ground reactive forces and pseudoequinus
due to increase of the calcaneal inclination angle.  As a
result of these, the pes cavus foot type lends to more
pronounced supination in ambulation, increased lateral ankle
instability and excessive weight on the heels, first, fourth
and fifth metatarsal heads.  This can result in metatarsalgia
and ligamental strains.  If you review his treatment history at
WRJ VAMC, Veteran was treated on June 2007 for ligamental
strain to the right foot and metatarsalgia, March 2008 treated
for hammertoe of the right second toe and March 2009 for
bilateral pes cavus with pseudoequinus, hammertoe of right
second toe and pain to right fifth toe.  All of these can be
seen with the natural progression of the pes cavus foot type.

With respect to the temporomandibular joint syndrome, records in the Veteran's claims file indicted that the Veteran was treated for TMJ prior to his latest active duty deployment.  At the July 2005 VA examination, a history of TMJ was noted.  

The Veteran was afforded a VA examination dated in June 2011.  He reported a history of temporomandibular joint dysfunction dating back to 2003, with decreasing symptoms since that time.  The Veteran's current symptoms were discussed and he was found to have mild temporomandibular joint dysfunction.  The examiner found that the symptoms pre-existed his active military service and indicated that, by the Veteran's account, were not aggravated by the events during that service.  Therefore, the examiner found that the symptoms were not related to service.  

Finally, the Veteran was afforded a VA examination dated in September 2013.  The examiner indicated that the Veteran claims file was available and reviewed in connection with the examination and report.  After reviewing the Veteran claims file and medical records, the examiner found that the condition was less likely than not (less than 50 percent probability) incurred in or caused by the Veteran active military service.  The examiner explained that this was so because the "TMJ condition existed prior to service."  The examiner also opined that the Veteran TMJ clearly and unmistakably existed prior to service and was clearly and unmistakably not aggravated beyond its natural progression by his active military service.  In this regard, the examiner stated that "[n]o evidence exists to indicate condition worsened during service."

In this case, the record shows that the Veteran has diagnosed pes cavus and TMJ.  The question for consideration is whether these conditions were caused by his military service or, if such conditions clearly pre-existed service, whether they  were aggravated beyond the natural progression of the disorders.  

With respect to the pes cavus, the medical evidence is clear that this is a congenital condition.  The September 2013 VA examiner went further and specifically found that this was a developmental defect.  As such, service connection would be warranted for this condition and any increase only if such disorder increased beyond the natural progression of the condition.  Here, the September 2013 examiner found that the increase in severity was due to the natural progression of the disorder.

With respect to the Veteran's TMJ, the September 2013 examiner specifically found that the disorder clearly and unmistakably existed prior to service and was clearly and unmistakably not aggravated beyond its natural progression by his active military service.  The June 2011 examiner essentially agreed, although with less clear language, and there are no contrary opinions.

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  Nieves-Rodriguez, 22 Vet. App. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

In this case, with respect to pes cavus, the September 2013 VA examiner reviewed the claims file and was apprised of the Veteran's medical history, including the in-service incidents and treatment.  After examination and review, the examiner provided a definite opinion supported by a reasoned rationale.  As such, this opinion is highly probative.  

The Board acknowledges the previous VA examiner's opinion that the Veteran's pes cavus was at least as likely as not related to the Veteran's military service resulting in the broken metatarsal bone.  However, the examiner did not address whether the Veteran had incurred any superimposed disease or injury on his foot condition, that has been established as a congenital defect.  Without such discussion, that prior opinion was incomplete and lacks probative weight compared to the opinion offered in September 2013.

And with respect to the Veteran's TMJ, the June 2011 and September 2013 examiners found that the TMJ existed prior to service.  The claims file was reviewed and the opinions were backed by reasoned rationales.  The opinions are therefore highly probative.

The Veteran has contended on his own behalf that his pes cavus and TMJ are related to or aggravated by his service.  In this regard, lay witnesses are competent to provide testimony or statements relating to symptoms or facts that are observable and within the realm of his or her personal knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir. 2007) (noting that lay testimony may be competent to identify a particular medical condition).  Specifically, in Jandreau, 492 F.3d 1372  (Fed. Cir. 2007), the Federal Circuit commented that competence to establish a diagnosis of a condition can exist when (1) a layperson is competent to identify the medical condition, (2) the layperson n is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Similarly, the Court has held that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

In this case, however, the questions of whether pes cavus is a congenital condition that resulted in additional disability beyond the natural progression of the disorder, or whether TMJ preexisted service and was not clearly aggravated thereby, are complex medical issues that are not subject to lay observation alone.  Hence, the opinions of the Veteran in this regard are not competent in this case.  Additionally, as the disabilities at issue are not chronic diseases, lay evidence of continuity of symptomatology cannot serve as an independent basis for an award of service connection.

In summary, the medical evidence in this case is against the claims.  As such, the preponderance of the evidence is against service connection for the Veteran's claimed disabilities.  Reasonable doubt does not arise and the claim, the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

Service connection for a bilateral foot condition, to include pes cavus, is denied.  

Service connection for TMJ is denied.
	

REMAND

In March 2013, the Veteran's respiratory claim was remanded in part for the RO to review the service personnel records and determine all dates of active duty for training and inactive duty training for the Veteran's National Guard service, and obtain any additional records necessary to complete this review.  The Veteran was also to be afforded an addendum examination in connection with his claims.  

Upon remand, the RO requested additional National Guard records and received a response related only to the Veteran's medical records, which was negative.  The response indicated that records could be obtained from VA Records Center in St. Louis.  In June 2013, the RO followed up on this response to the Vermont National Guard, again requesting documents, to include line of duty (LOD) determinations, verification of all periods of service, character of discharge for any period of active duty, and any records related to the Veteran's period of active duty for training and inactive duty training to include Leave and Earnings Statements (LES).  No response was received to this request and it does not appear that the RO attempted to independently contact the VA Records Center in St. Louis in an effort to obtain any National Guard records that may be in their possession.

With respect to the VA examination report dated in October 2013, the examination found that the Veteran's respiratory claim was not related to service and that the condition clearly and unmistakably existed prior to service, and was clearly and unmistakably not aggravated beyond their natural progression by an in-service injury, event, or illness.  

The examiner indicated that the Veteran was seen for rhinitis and asthma, among other conditions, but then also indicated that the diagnosis and severity of his respiratory complaint was not clearly defined.  The Board appreciates that the record in this case does not clearly define the nature of the Veteran's respiratory complaints.  However, one aspect of the examiner's response requires clarification.  Specifically, the examiner stated that there was insufficient information to comment on whether the seasonal asthma documented in 2004 was related to his National Guard service, "but given the natural history of this disease, it is not likely that this was incurred or aggravated by any incident, disease or injury during service."  An elaboration on this response is requested, as it is unclear exactly what the examiner means when referring to the "natural history" of the disease. 

Accordingly, the case is REMANDED for the following action:

1.  Review the service personnel records and determine
all dates of active duty for training and inactive duty
training for the Veteran's National Guard service.  Contact the VA Records Center in St. Louis, for applicable records.  If
additional records are required such records should be
sought and associated with the claims file.  If it is
determined that additional requests would be futile then
a memorandum of unavailability should be drafted and
added to the claims file.

2.  After all available treatment records have been
associated with the claims file, forward the Veteran's claims file to the examiner that conducted the October 2013 examination for clarification of the opinions provided.  
The examiner should respond to the following:

With respect to any currently diagnosed respiratory
disability dated since March 2005 (other than sleep
apnea), please state whether (i) is it clear (e g highest
degree of medical certainty) that such disability
preexisted active duty service, and (ii) is it clear (e g,
highest degree of medical certainty) that such
disability was not aggravated beyond the normal
progress of the disorder during or as a result of active
service

If any current respiratory disability diagnosed since
March 2005 did not clearly and unmistakably preexist
the Veteran's service or if the preexisting disability was
clearly and unmistakably not aggravated by service, is it 
at least as likely as not (probability of 50 percent or
more) that any such disorder was incurred in or
aggravated by any incident, disease, or injury during active military service?  Did the Veteran's respiratory disability have its onset in or as a result of his service in the National
Guard, including his active duty for training or inactive
duty training?

The examiner is specifically requested to explain the finding from the October 2013 examination report that there was insufficient information to comment on whether the seasonal asthma documented in 2004 was related to his National Guard service, "but given the natural history of this disease, it is not likely that this was incurred or aggravated by any incident, disease or injury during service."  An elaboration on this response is requested, as it is unclear exactly what the examiner means when referring to the "natural history" of the disease. 

3.  Readjudicate the issues remaining on appeal.  If any
benefit sought on appeal remains denied, provide the
Veteran and his representative a supplemental statement
of the case.
 
The appellant has the right to submit additional evidence and argument on the
matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet App
369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§5109B, 7112 (West Supp. 2013).




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


